United States Court of Appeals
                      For the First Circuit



No. 16-1130

  BELSITO COMMUNICATIONS, INC., d/b/a 1st Responder Newspaper;
                       BRIAN K. BLACKDEN,

                      Plaintiffs, Appellants,

                                 v.

  JAMES DECKER, New Hampshire State Trooper; COLONEL ROBERT L.
 QUINN, Director of the Division of State Police, New Hampshire
                      Department of Safety,

                      Defendants, Appellees.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE




                           ERRATA SHEET

          The opinion for this Court issued December 23, 2016 is

amended as follows:

          On page 16, line 15:   change "Balckden" to "Blackden"